Slip Op 07 - 68

 UNITED STATES COURT OF INTERNATIONAL TRADE

                                               :
FORMER EMPLOYEES OF                            :
CABOT SUPERMETALS                              :
                                               :
                              Plaintiffs,      :       Before: MUSGRAVE, JUDGE
                                               :
                     v.                        :       Court No. 05-00674
                                               :
UNITED STATES DEPARTMENT OF                    :
LABOR                                          :
                                               :
                              Defendant.       :
                                               :


                                            JUDGMENT

        This court, having issued an Order on March 27, 2007, requiring the plaintiffs to show cause
why this action should not be dismissed for lack of prosecution; and with no response from the
plaintiffs having been received by the Court, it is hereby

       ORDERED pursuant to Rule 41(b)(3)of the Rules of this Court that this action be, and it
hereby is, dismissed for lack of prosecution.




                                                       /s/ R. Kenton Musgrave
                                                         R. KENTON MUSGRAVE, JUDGE

Dated: May 9, 2007
       New York, New York